Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed in the U.S. on 11/27/2019 and more particularly the most recent preliminary amendments filed on 12/5/2019.  Claims 17-35 are pending in the case. Claims 17 and 26 are written in independent form. Claims 1-16 have been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
a computer device comprising a “memory configured to store instructions” in claim 26; and
a computer device comprising a “processor…configured to” in claims 26-29 and 34
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims refer to “a computer-readable storage medium” which can include both a storage medium and communications medium, including signals.  The specification appears to only provide non-limiting examples of storage mediums by stating “the computer-readable storage medium may be non-transitory” (Para. [00155]).


For reasons addressed below, at least Claims 17 and 26 should be rejected under 35 U.S.C. 101 as being directed to an abstract idea.

As per Claim 17,
STEP 1 (Yes):Independent Claim 17 is directed to a method.
STEP 2A Prong One (Yes):Independent Claim 17 is directed to performing mental processes for detecting a predetermined trigger event and using the detected predetermined trigger event to determine target audio data corresponding to a target reference time sequence based on a pre-stored corresponding relationship, wherein the target reference time sequence matches a time point sequence corresponding to the detected trigger event.
Limitations include:
	detecting a predetermined trigger event in response to receiving a trigger instruction for searching an audio; (mental process),
	recording a time point when a detected trigger event occurs each time upon detecting the predetermined trigger event once; (mental process)
acquiring recorded time points when  predetermined end event is detected to obtain a time point sequence; (mental process)
selecting a target reference time sequence matching the time point sequence from pre-stored reference time sequences, wherein the reference time sequence is a sequence formed of time information of a plurality of contiguous audio units in audio data; and (mental process)
determining target audio data corresponding to the target reference time sequence based on a pre-stored corresponding relationship between audio data and the reference time sequence. (mental process)
Step 2A Prong Two (No) and Step 2B (No):Independent Claim 17 recites the use of a computer device for performing a method for searching an audio. This limitation may constitute as merely using a computer as a tool to perform at least a portion of an abstract idea and thus does not recite additional elements that amount to significantly more than the judicial exception.


As per Claim 26,
STEP 1 (Yes):Independent Claim 26 is directed to a computer device.
STEP 2A Prong One (Yes):Independent Claim 26 is directed to performing mental processes for detecting a predetermined trigger event and using the detected predetermined trigger event to determine target audio data corresponding to a target reference time sequence based on a pre-stored corresponding relationship, wherein the target reference time sequence matches a time point sequence corresponding to the detected trigger event.
Limitations include:
	detect a predetermined trigger event in response to receiving a trigger instruction for searching an audio; (mental process),
	record a time point when a detected trigger event occurs each time upon detecting the predetermined trigger event once; (mental process)
acquire recorded time points when a predetermined end event is detected to obtain a time point sequence; (mental process)
select a target reference time sequence matching the time point sequence from pre-stored reference time sequences, wherein the reference time sequence is a sequence formed of time information of a plurality of contiguous audio units in audio data; and (mental process)
determine target audio data corresponding to the target reference time sequence based on a pre-stored corresponding relationship between audio data and the reference time sequence. (mental process)
Step 2A Prong Two (No) and Step 2B (No):Independent Claim 26 recites the use of a processor and memory storing instructions executable by the processor. This limitation may constitute as merely using a computer as a tool to perform at least a portion of an abstract idea and thus does not recite additional elements that amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 18, 20-24, 26, 27, 29-33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingrassia, JR. et al. (U.S. Pre-Grant Publication No. 2011/0295843, hereinafter referred to as Ingrassia).

Regarding Claim 17
Ingrassia teaches a method for searching an audio, performed by a computer device, the method comprising:
detecting a predetermined trigger event in response to receiving a trigger instruction for searching an audio;
Ingrassia teaches detecting context data which “can be collected to anchor the user’s preferences to a particular context and can include environmental factors…such as time of day, altitude, temperature as well as physiologic data received from physiologic sensors arranged to detect and record selected physiologic data of the user” (Para. [0063]).
recording a time point when a detected trigger event occurs each time upon detecting the predetermined trigger event once;
Ingrassia teaches “if a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time” (Para. [0037]) where “context can be observed explicitly by, for example, asking the user to describe or tag the situation, and implicitly, by collecting relevant sensor readings” (Para. [0038]).
acquiring recorded time points when a predetermined end event is detected to obtain a time point sequence;
Ingrassia teaches “if a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time” (Para. [0037]) thereby teaching recording time points that the sensor readings are sensed.
selecting a target reference time sequence matching the time point sequence from pre-stored reference time sequences, wherein the reference time sequence is a sequence formed of time information of a plurality of contiguous audio units in audio data; and
Ingrassia teaches determining context for a user “using any number of classification or regression models” which matches the context data, such as collected relevant sensor readings, to pre-stored contexts (Para. [0064]).
determining target audio data corresponding to the target reference time sequence based on a pre-stored corresponding relationship between audio data and the reference time sequence.
Ingrassia teaches “if a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time” (Para. [0037]) thereby teaching determining target audio corresponding to the target context based on a pre-stored relationship of contexts to music for users.

Regarding Claim 18
Ingrassia further teaches:
wherein the selecting a target reference time sequence matching the time point sequence from pre-stored reference time sequences comprises:
determining a difference degree between each pre-stored reference time sequence and the time point sequence respectively, and
Ingrassia teaches using the collected data for data analysis to determine a context “using any number of classification or regression models” to estimate a current context (Para. [0064]) thereby teaching determining a difference degree between pre-stored contexts and the collected data during a sensor triggered event.
selecting a reference time sequence which has a minimum difference degree from the time point sequence as the target reference time sequence.
Ingrassia teaches using regression models for determining a context from detected context sensors data (Para. [0064]) thereby teaching selecting a context having a minimum difference degree from the collected context data using regression models for estimating relationships.

Regarding Claim 20
Ingrassia further teaches:
wherein the detecting a predetermined trigger event comprises any one of:
detecting that a terminal is shaken;
Ingrassia teaches detecting one situation where a user is jogging and another situation where a user is running using a sensor to provide data to data collector for detecting the context (Para. [0049]) where “in some cases, the sensors…can be incorporated in media player 204” (Para. [0047]).  Therefore, Ingrassia teaches detecting, through a sensor in the media player, that the media player is shaken.
detecting a touch signal in a predetermined region of a touch screen of a terminal;
acquiring a plurality of frames of images by an image capturing component of a terminal, and detecting an image of a predetermined user action in the plurality of frames of images; and
acquiring ambient audio data by an audio capturing component of a terminal, and identifying predetermined audio feature information in the ambient audio data.
Ingrassia teaches “ambient noise spectrum can tell whenever the user is in a motor vehicle” (Para. [0039]).

Regarding Claim 21
Ingrassia further teaches:
wherein the audio unit is an audio segment corresponding to a note.
Ingrassia teaches context data corresponding to weighted attributes and song metadata (Para. [0064]) where metadata can be “acoustical features of timbre, rhythm, harmony, and melody” (Para. [0063]).

Regarding Claim 22
Ingrassia further teaches:
wherein the audio unit is an audio segment corresponding to a word in lyrics corresponding to the audio data.
Ingrassia teaches context data corresponding to weighted attributes and song metadata (Para. [0064]) where metadata can be “textual titles of the genres, artists, albums, tracks, lyrics, etc.” (Para. [0063]).

Regarding Claim 23
Ingrassia further teaches:
wherein the time information comprises a start time point of an audio unit.
Ingrassia teaches “media files of digitized music may be related by musical theme, lyrical theme, artist, genre, instrumentation, rhythm, tempo, period (e.g., 60s music), energy etc.” (Para. [0004]) thereby teaching a start time point for a period of music.

Regarding Claim 24
Ingrassia further teaches:
wherein the time information comprises a time duration of an audio unit.
Ingrassia teaches “media files of digitized music may be related by musical theme, lyrical theme, artist, genre, instrumentation, rhythm, tempo, period (e.g., 60s music), energy etc.” (Para. [0004]) thereby teaching a time duration in the form of a period of music.

Regarding Claim 25
Ingrassia further teaches:
wherein the selecting a target reference time sequence matching the time point sequence from pre-stored reference time sequences comprises:
determining, based on the time point sequence, a time difference between each two adjacent time points in the time point sequence to obtain a time difference sequence; and
Ingrassia teaches determining context for a user “using any number of classification or regression models” which matches the context data, such as collected relevant sensor readings, to pre-stored contexts (Para. [0064]). Ingrassia further teaches matching collected ambient noise to determine whether “a user is in a motor vehicle” (Para. [0039]) thereby teaching comparing collected ambient noise, which is merely a sequence of collected audio points, as contextual information and matching the collected ambient audio points to pre-stored reference to determine that the ambient noise indicates that “the user is in a motor vehicle”.
selecting a target reference time sequence matching the time difference sequence from the pre-stored reference time sequences.
Ingrassia teaches determining context for a user “using any number of classification or regression models” which matches the context data, such as collected relevant sensor readings, to pre-stored contexts (Para. [0064]). Ingrassia further teaches matching collected ambient noise to determine whether “a user is in a motor vehicle” (Para. [0039]) thereby teaching comparing collected ambient noise, which is merely a sequence of collected audio points, as contextual information and matching the collected ambient audio points to pre-stored reference to determine that the ambient noise indicates that “the user is in a motor vehicle”.


Regarding Claim 26
All of the limitations herein are similar to some or all of the limitations of Claim 17.
Ingrassia further teaches:
a processor (Para. [0010]); and
a memory configured to store instructions executable by the processor (Para. [0010]);

Regarding Claim 27
All of the limitations herein are similar to some or all of the limitations of Claim 18.

Regarding Claim 29
All of the limitations herein are similar to some or all of the limitations of Claim 20.

Regarding Claim 30
All of the limitations herein are similar to some or all of the limitations of Claim 21.

Regarding Claim 31
All of the limitations herein are similar to some or all of the limitations of Claim 22.

Regarding Claim 32
All of the limitations herein are similar to some or all of the limitations of Claim 23.

Regarding Claim 33
All of the limitations herein are similar to some or all of the limitations of Claim 24.

Regarding Claim 34
All of the limitations herein are similar to some or all of the limitations of Claim 25.

Regarding Claim 35
Ingrassia further teaches:
a computer-readable storage medium (Para. [0010]),
wherein the computer-readable storage medium stores at least one instruction, at least one program, a code set or an instruction set, the at least one instruction, the at least one program, the code set or the instruction set being executed and loaded by a processor to perform the method for searching an audio (Para. [0010]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia, and further in view of Partridge et al. (U.S. Pre-Grant Publication No. 2009/0193099, hereinafter referred to as Partridge).

Regarding Claim 19
Ingrassia teaches all of the elements of the claimed invention as recited above except:
wherein the determining a difference degree between each pre-stored reference time sequence and the time point sequence comprises:
calculating an edit distance between each pre-stored reference time sequence and the time point sequence; and
taking the edit distance between each pre-stored reference time sequence and the time point sequence as a difference degree between each pre-stored reference time sequence and the time point sequence.

However, in the related field of endeavor of user recommendations based on context, Partridge teaches:
wherein the determining a difference degree between each pre-stored reference time sequence and the time point sequence comprises:
calculating an edit distance between each pre-stored reference time sequence and the time point sequence; and
Partridge teaches mapping a time to a stored context where “mapping function312 can be “a set of probability distributions as a function of the input contextual information” where a time of a request trigger can correspond to contextual information and stored for providing context to future similar triggers (Paras. [0060] – [0063]). Partridge further teaches an example embodiment that maps a particular time related to a trigger to a context to learn a time pattern where, for example, “if previous uses of the recommendation system showed that the user generally made queries at 8am for that evening, the system can learn this time pattern. Next time the user makes a query at 8am, the system sets the time of the hypothetical context for that evening” (Para. [0072])
Partridge therefore teaches calculating an edit difference between when the query trigger is received and the stored mapped time and context.
taking the edit distance between each pre-stored reference time sequence and the time point sequence as a difference degree between each pre-stored reference time sequence and the time point sequence.
Partridge teaches mapping a time to a stored context where “mapping function312 can be “a set of probability distributions as a function of the input contextual information” where a time of a request trigger can correspond to contextual information and stored for providing context to future similar triggers (Paras. [0060] – [0063]). Partridge further teaches an example embodiment that maps a particular time related to a trigger to a context to learn a time pattern where, for example, “if previous uses of the recommendation system showed that the user generally made queries at 8am for that evening, the system can learn this time pattern. Next time the user makes a query at 8am, the system sets the time of the hypothetical context for that evening” (Para. [0072])
Partridge therefore teaches calculating an edit difference between when the query trigger is received and the stored mapped time and context and using probability distributions as a function of the input time information to determine the difference degree and whether the time of the query is sufficiently close to the stored 8am time for providing the mapped context related to the 8am time.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Partridge and Ingrassia at the time that the claimed invention was effectively filed, to have combined the pattern learning for mapping a context based on time, as taught by Partridge, with the systems and methods for providing music within a known context, as taught by Ingrassia.
One would have been motivated to make such combination because while Ingrassia teaches providing music at least in part on time context, such as times of the day (Para. [0027]), Partridge teaches a more targeted time relationship and probability distributions for determining if a user context is related to the targeted time for providing the related context (Paras. [0060]-[0062] & Para. [0072]) and it would be obvious to a person having ordinary skill in the art that providing the more targeted time relationship to context, as taught by Partridge, would improve the system taught by Ingrassia to provide a more targetted set of music during the day.

Regarding Claim 28
All of the limitations herein are similar to some or all of the limitations of Claim 19.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henshall (U.S. Pre-Grant Publication No. 2013/0297599) teaches mapping trigger cues to audio segments and playing the audio segments when the trigger cue is received.
Chang (U.S. Pre-Grant Publication No. 2007/0143499) teaches using trigger conditions such as location and time in order to determine whether a scheduled job/event can be executed.
Plans et al. (U.S. Pre-Grant Publication No. 2015/0093729) teaches generating music in relation to biometric data of a user based on captured image data of a body part and deriving a biometric signal form the image data.
Kumar et al. (U.S. Pre-Grant Publication No. 2016/0088031) teaches receiving a first data set representing an image and an event associated with the image, receiving a second data set representing a media item and the event, and associating the media item with the image, storing the association in storage.
Non Patent Literature S. Xu, S. Chen, K. Y. Yip, F. C. M. Lau and X. Qin, "A Two-Stage Audio Retrieval Method for Searching Unannotated Audio Clips," 2008 Tenth IEEE International Symposium on Multimedia, 2008, pp. 334-339, doi: 10.1109/ISM.2008.46 teaches a two-stage audio retrieval method consisting of a first stage text-based retrieval and a second stage content-based retrieval, wherein the second stage uses audio clips returned in the first stage as input to return, from the second stage, similar audio clips based on a pairwise audio content similarity measure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        9/26/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154